******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
             STACY B. v. ROBERT S.*
                  (AC 38043)
              Alvord, Mullins and Schaller, Js.
      Argued January 5—officially released May 10, 2016

(Appeal from Superior Court, judicial district of
Waterbury, Hon. Wilson J. Trombley, judge trial
                  referee.)
John R. Williams, for the appellant (defendant).
Craig C. Fishbein, for the appellee (plaintiff).
                          Opinion

   SCHALLER, J. The defendant, Robert S., appeals from
the granting of a civil protective order barring the defen-
dant from stalking the plaintiff, Stacy B. On appeal, the
defendant claims that the trial court erred in (1) failing
to determine that his conduct qualified as constitution-
ally protected under the first amendment to the United
States constitution and article first, §§ 4 and 5, of the
Connecticut constitution;1 and (2) finding that the con-
duct constituted stalking when the evidence was insuffi-
cient. We affirm the judgment of the trial court.
   The plaintiff filed an application for a protective order
pursuant to General Statutes § 46b-16a2 on April 4, 2015,
alleging that he was being stalked pursuant to General
Statutes § 53a-181d3 by the defendant.4 Following a
hearing, the trial court granted the plaintiff’s appli-
cation.
   After citing the standard for stalking pursuant to
§ 53a-181d, the court found that ‘‘[t]he documentary
evidence and the credible testimony of [the plaintiff]
clearly demonstrates that [the defendant], having no
justification to do so, embarked upon a course of con-
duct, the purpose of which was to impugn [the plain-
tiff’s] professional competence, humiliate and degrade
him as a person and thereby adversely affect, if not
destroy, his ability to make a living from his chosen
profession as a clinical forensic psychologist, who spe-
cializes in threat assessments for government and cor-
porate entities.’’ Specifically, it found that the parties
were initially friends, but in 2011, the plaintiff asserted
that the defendant began ‘‘to show signs of delusion
and paranoia and was engaging in bizarre behavior,’’
which motivated him to attempt to distance himself
from the defendant. This attempt to distance himself
‘‘was unsuccessful and generated bizarre e-mails and
voice messages which began to constitute harassment
. . . .’’ The plaintiff filed complaints with the Norwalk
Police Department, which resulted in warnings from
two separate police officers that the defendant ignored.
   The court highlighted a number of incidents that
‘‘would cause any reasonable person under the same
circumstances to fear for his personal safety and to
fear that his employment, business and career [were]
thereby threatened.’’ It found that the defendant had
provided information regarding the plaintiff to the Con-
necticut Board of Firearms Permit Examiners, of which
the plaintiff was a member, the State Board of Health,
the American Psychological Association, and the Los
Angeles Police Department, which had invited the
defendant to speak as a guest lecturer at a threat man-
agement conference. This information consisted of a
2009 ex parte abuse prevention order issued by the
Boston Municipal Court against the plaintiff, and vari-
ous ‘‘e-mails and Internet postings . . . showing that
a civil judgment, presently unsatisfied, was entered
against [the plaintiff] by the Superior Court for the
judicial district of New Britain for his nonpayment of
a student loan from Jacksonville University. Other post-
ings and . . . blogs questioned whether [the plaintiff]
had a Florida criminal record and whether he attended,
as claimed, Yale and Harvard Universities. [The plain-
tiff] denied the existence of any criminal record in any
state and asserted at the hearing and in his resume . . .
that he completed his predoctoral internship at Yale
and his postdoctoral residency at Harvard.’’
   The defendant also made comments about the plain-
tiff on Psychology Today, an online publication to which
the plaintiff submitted several articles, referring to the
Boston protective order and the unpaid civil judgment,
and claiming that the plaintiff ‘‘was a ‘dangerous individ-
ual’ and a ‘psychopath,’ offering no rational basis to
support that unwarranted and defamatory assertion.’’
The defendant also provided ‘‘disparaging information
about [the plaintiff] to [a security firm for which the
plaintiff did consulting work on a routine basis] that
was purposed to challenge his professional competence
and impugn his character.’’ The defendant ‘‘referred
company officials to a [website], clearly authored by
him, entitled ‘The Truth About [Stacy B.],’ wherein, inter
alia, detailed information about the Boston protective
order and the unpaid judgment could be found and
wherein he [referred] to [the plaintiff] as ‘a very sick
man.’ ’’ The trial court also stated that the defendant
continued to provide copies of the e-mail that he had
sent to the Connecticut Board of Firearms Permit
Examiners ‘‘to several third parties, including [the plain-
tiff’s] past, present and potential clients.’’
   The court also found that ‘‘[m]ost concerning to this
court is [the plaintiff’s] credible claim that one week
prior to the filing of [the plaintiff’s] application seeking
a civil protective order, [the defendant] contacted offi-
cials employed by the school system where [the plain-
tiff’s] son is in the fourth grade and where [the plaintiff]
is a member of that community’s school safety board.
[The defendant] apparently warned the school official
that [the plaintiff] was ‘a danger to children.’ This inci-
dent, and other alarming and irrational conduct detailed
herein, engaged in by [the defendant], has reasonably
caused [the plaintiff] to fear that he was being ‘hunted’
by [the defendant] and to take certain precautions,
including obtaining a post office box, registering his
new car in his wife’s premarital name, and hiring an
Internet company to delete any derogatory information
about him that was electronically posted.’’
  The court then noted that despite its cautionary
advisement that its finding could result in criminal pros-
ecution for stalking and disciplinary action against the
defendant, an attorney, for violation of the Rules of
Professional Conduct, the defendant had again con-
tacted the Los Angeles Police Department regarding
the plaintiff, regardless of warnings by both the court
and a police officer. It then found that ‘‘there is reason-
able cause to believe [the defendant] is likely to con-
tinue acts that are designed to intimidate or retaliate
against [the plaintiff], a finding that is statutorily man-
dated and is a prerequisite to the granting of the relief
sought by [the plaintiff].’’ It then ordered ‘‘that [the
plaintiff’s] application for a civil protective order is
granted. [The defendant] is enjoined from: 1. Assaulting,
threatening, abusing, harassing, following, interfering
with, or stalking [the plaintiff]; 2. Entering the home of
[the plaintiff] or any place in which he may reside and
entering the office of [the plaintiff] or any place where
he may be employed; 3. Contacting [the plaintiff] in any
manner, including by written, electronic or telephone
contact, and contacting his home, workplace or others
with whom such contact would be likely to cause annoy-
ance or alarm to [the plaintiff]; 4. Contacting any person,
including, but not limited to [the plaintiff’s] past, current
and prospective clients, family members and his child’s
educators in any manner for any purpose; 5. Creating
any fictitious websites the purpose of which is to dis-
seminate any information concerning [the plaintiff]; and
6. Posting any information, whether adverse or other-
wise, pertaining to [the plaintiff] on any website for
any purpose.’’
   Following the court’s judgment, the defendant
appealed to this court. In his appeal, he claims that the
trial court erred in (1) failing to determine that his
conduct qualified as constitutionally protected speech
under the first amendment to the United States constitu-
tion and article first, §§ 4 and 5, of the Connecticut
constitution; and (2) finding that the conduct consti-
tuted stalking when the evidence was insufficient. At
oral argument before this court, he further asserted that
a case recently decided by our Supreme Court, Gleason
v. Smolinski, 319 Conn. 394, 125 A.3d 920 (2015), is
relevant to his first amendment claim. We conclude that
the defendant failed to properly preserve his constitu-
tional claim in the trial court, and failed to present an
adequate record for us to review it. We affirm the trial
court on the defendant’s second claim to the extent
that it is sufficiently presented to us.
                              I
              FIRST AMENDMENT CLAIM
   The defendant claims that the court abused its discre-
tion in granting the plaintiff’s application for a civil
protective order because his conduct was protected by
the first amendment to the United States constitution,
or by article first, §§ 4 and 5, of the Connecticut consti-
tution. This claim was not preserved in the trial court.
We consider unpreserved claims of constitutional mag-
nitude according to the requirements of State v. Gold-
ing, 213 Conn. 233, 567 A.2d 823 (1989), which the
defendant failed to brief. Due to the defendant’s failure
to provide sufficient analysis of the requirements of
Golding or of the controlling first amendment standard,
and the lack of an adequate record to review any such
constitutional claim, we decline to review this claim.
   In Golding, our Supreme Court held that ‘‘a defendant
can prevail on a claim of constitutional error not pre-
served at trial only if all of the following conditions are
met: (1) the record is adequate to review the alleged
claim of error; (2) the claim is of constitutional magni-
tude alleging the violation of a fundamental right; (3)
the alleged constitutional violation . . . exists and
. . . deprived the defendant of a fair trial; and (4) if
subject to harmless error analysis, the state has failed to
demonstrate harmlessness of the alleged constitutional
violation beyond a reasonable doubt. In the absence of
any one of these conditions, the defendant’s claim will
fail.’’ (Emphasis in original; footnote omitted.) Id.,
239–40; see also In re Yasiel R., 317 Conn. 773, 780–81,
120 A.3d 1188 (2015) (modifying third prong). ‘‘The test
set forth in Golding applies in civil as well as criminal
cases.’’ Chatterjee v. Commissioner of Revenue Ser-
vices, 277 Conn. 681, 694 n.15, 894 A.2d 919 (2006).
‘‘Golding is a narrow exception to the general rule that
an appellate court will not entertain a claim that has
not been raised in the trial court. The reason for the
rule is obvious: to permit a party to raise a claim on
appeal that has not been raised at trial—after it is too
late for the trial court or the opposing party to address
the claim—would encourage trial by ambuscade, which
is unfair to both the trial court and the opposing party.’’
State v. Brunetti, 279 Conn. 39, 55, 901 A.2d 1 (2006),
cert. denied, 549 U.S. 1212, 127 S. Ct. 1328, 167 L. Ed.
2d 85 (2007).
   ‘‘The first two prongs [of Golding review] govern
whether we may review the claim, while the second
two control whether the defendant may prevail on his
claim because there was constitutional error that
requires a new trial.’’ State v. Smith, 289 Conn. 598,
620, 960 A.2d 993 (2008). ‘‘Under the first prong of
Golding, [t]he defendant bears the responsibility for
providing a record that is adequate for review of his
claim of constitutional error. If the facts revealed by
the record are insufficient, unclear or ambiguous as to
whether a constitutional violation has occurred, we will
not attempt to supplement or reconstruct the record,
or to make factual determinations, in order to decide the
defendant’s claim.’’ (Internal quotation marks omitted.)
State v. Roger B., 297 Conn. 607, 614, 999 A.2d 752
(2010). ‘‘[F]or any Golding claim, [i]t is incumbent [on]
the [defendant] to take the necessary steps to sustain
[his] burden of providing an adequate record for appel-
late review. . . . Our role is not to guess at possibilities
. . . but to review claims based on a complete factual
record developed by a trial court. . . . Without the nec-
essary factual and legal conclusions furnished by the
trial court . . . any decision made by us respecting
[the defendant’s] claims would be entirely speculative.’’
(Internal quotation marks omitted.) State v. Dalzell, 282
Conn. 709, 720, 924 A.2d 809 (2007). Moreover, ‘‘[w]e are
not required to review issues that have been improperly
presented to this court through an inadequate brief.
. . . Analysis, rather than mere abstract assertion, is
required in order to avoid abandoning an issue by failure
to brief the issue properly.’’ (Internal quotation marks
omitted.) State v. Carpenter, 275 Conn. 785, 826, 882
A.2d 604 (2005), cert. denied, 547 U.S. 1025, 126 S. Ct.
1578, 164 L. Ed. 2d 309 (2006).
   The defendant has failed to adequately brief his con-
stitutional claim. The defendant’s brief lacks any analy-
sis which, despite the lack of a reference to Golding,
would demonstrate that the Golding requirements were
satisfied. See State v. Elson, 311 Conn. 726, 754–55, 91
A.3d 862 (2014).5 Most importantly, the defendant has
not argued how the first amendment should apply to a
claim of stalking pursuant to § 53a-181d. He does not
argue what ‘‘constitutionally protected activity’’ means
in the context of § 53a-181d (b) (2) (B). Gleason con-
tains two first amendment analyses, one for a claim of
intentional infliction of emotional distress; Gleason v.
Smolinski, supra, 319 Conn. 404–18; and one for a claim
of defamation.6 Id., 431–39. Both analyses are based
on prior case law that was available to the defendant.
Despite this, the defendant does not connect any of the
body of first amendment case law, some of which he
references in conclusory fashion in his brief to this
court, to § 53a-181d, to the facts found by the trial court,
or to the evidence submitted in the hearing before the
trial court. Providing such an analysis is necessary for
us to analyze, and the plaintiff to refute, whether the
activity qualifies as constitutionally protected. Barring
this, neither the plaintiff nor this court knows what
constitutional standards the defendant believes are
applicable. The defendant, therefore, has failed to ade-
quately brief this claim.
   Our review of the trial court’s memorandum of deci-
sion and the record before that court reveals that the
record is inadequate to review this claim of error. Many
of the standards for first amendment analysis are highly
fact specific. See Gleason v. Smolinski, supra, 319
Conn. 418–21, 440; Woodcock v. Journal Publishing Co.,
230 Conn. 525, 535, 646 A.2d 92 (1994), cert. denied,
513 U.S. 1149, 115 S. Ct. 1198, 130 L. Ed. 2d 1066 (1995);
Knize v. Knize, 121 Conn. App. 787, 790 n.1, 998 A.2d
198 (2010).7 Without adequate briefing, we cannot deter-
mine the applicable legal standard for the first amend-
ment claim; therefore, we cannot determine what
evidence would support a first amendment claim. The
defendant never asserted before the trial court that his
actions were protected by the first amendment, which
further hampers our analysis of the record.8 During the
evidentiary hearing, neither the court nor the plaintiff
had the opportunity to develop the record with an eye
to demonstrating whether the defendant’s actions were
constitutionally protected. The record is therefore inad-
equate.
   An additional reason for the inadequacy of the record
is the defendant’s sudden departure from the proceed-
ings. Having represented himself in prosecuting his
application against the plaintiff; see footnote 4 of this
opinion; he then exited the proceedings before he could
be called by the plaintiff to testify.9
  On the basis of all of the foregoing, we conclude
that the defendant has not satisfied the first prong of
Golding because the record is inadequate for our
review. Therefore, even if the defendant had adequately
briefed his first claim, we have no basis on which to
review it.
                             II
             SUFFICIENCY OF EVIDENCE
   The defendant also claims that the trial court lacked
sufficient evidence to find that he had engaged in con-
duct constituting stalking in the second degree in viola-
tion of subdivisions (1) and (2) of § 53a-181d (b). We
disagree.
   We first set forth our standard of review. The stan-
dard of review applicable to domestic relations cases
applies to § 46b-16a cases. See Kayla M. v. Greene, 163
Conn. App. 493, 504,      A.3d     (2016); Princess Q. H.
v. Robert H., 150 Conn. App. 105, 111 n.3, 89 A.3d 896
(2014). ‘‘An appellate court will not disturb a trial court’s
orders in domestic relations cases unless the court has
abused its discretion or it is found that it could not
reasonably conclude as it did, based on the facts pre-
sented. . . . Appellate review of a trial court’s findings
of fact is governed by the clearly erroneous standard
of review. . . . A finding of fact is clearly erroneous
when there is no evidence in the record to support it
. . . or when although there is evidence to support it,
the reviewing court on the entire evidence is left with
the definite and firm conviction that a mistake has been
committed. . . . Our deferential standard of review,
however, does not extend to the court’s interpretation
of and application of the law to the facts. It is axiomatic
that a matter of law is entitled to plenary review on
appeal.’’ (Citation omitted; internal quotation marks
omitted.) Princess Q. H. v. Robert H., supra, 111–12.
  ‘‘If the factual basis of the court’s decision is chal-
lenged, our review includes determining whether the
facts set out in the memorandum of decision are sup-
ported by the record or whether, in light of the evidence
and the pleadings in the whole record, those facts are
clearly erroneous. . . . Further, a court’s inference of
fact is not reversible unless the inference was arrived
at unreasonably. . . . We note as well that [t]riers of
draw inferences from it. . . . Proof of a material fact
by inference need not be so conclusive as to exclude
every other hypothesis. It is sufficient if the evidence
produces in the mind of the trier a reasonable belief in
the probability of the existence of the material fact.
. . . Moreover, it is the exclusive province of the trier
of fact to weigh the conflicting evidence, determine
the credibility of witnesses and determine whether to
accept some, all or none of a witness’ testimony. . . .
Thus, if the court’s dispositive finding . . . was not
clearly erroneous, then the judgment must be affirmed.’’
(Emphasis omitted; internal quotation marks omitted.)
Palkimas v. Fernandez, 159 Conn. App. 129, 133–34,
122 A.3d 704 (2015).
  Section 46b-16a (a) provides in relevant part: ‘‘Any
person who has been the victim of . . . stalking, as
described in [section] . . . 53a-181d . . . may make
an application to the Superior Court for relief under this
section . . . .’’ Subsection (b) of § 46b-16a provides in
relevant part: ‘‘If the court finds that there are reason-
able grounds to believe that the respondent has commit-
ted acts constituting grounds for issuance of an order
under this section and will continue to commit such
acts or acts designed to intimidate or retaliate against
the applicant, the court, in its discretion, may make
such orders as it deems appropriate for the protection
of the applicant. . . .’’
   Section 53a-181d (b) provides: ‘‘A person is guilty of
stalking in the second degree when: (1) Such person
knowingly engages in a course of conduct directed at
a specific person that would cause a reasonable person
to fear for such person’s physical safety or the physical
safety of a third person; or (2) Such person intentionally,
and for no legitimate purpose, engages in a course of
conduct directed at a specific person that would cause
a reasonable person to fear that such person’s employ-
ment, business or career is threatened, where (A) such
conduct consists of the actor telephoning to, appearing
at or initiating communication or contact at such other
person’s place of employment or business, provided the
actor was previously and clearly informed to cease such
conduct, and (B) such conduct does not consist of con-
stitutionally protected activity.’’
   The defendant argues regarding § 53a-181d (b) (1)
that the court lacked sufficient evidence that the plain-
tiff had been placed in fear of his safety or that of a
third person. The defendant asserts that the only finding
related to this element was that the defendant com-
plained to school board members of the district in which
the plaintiff’s son attends school that the plaintiff was
a danger to children. To the contrary, after specifically
describing the school board incident, the court found
that ‘‘[t]his incident, and other alarming and irrational
conduct detailed herein, engaged in by [the defendant],
has reasonably caused [the plaintiff] to fear that he was
being ‘hunted’ by [the defendant] and to take certain
precautions, including obtaining a post office box, regis-
tering his new car in his wife’s premarital name, and
hiring an Internet company to delete any derogatory
information about him that was electronically posted.’’
The defendant contends that there was ‘‘not a scintilla
of evidence presented to the court that the defendant
is or ever has been physically dangerous to anyone.’’
Despite this assertion, we find the trial court possessed
sufficient evidence, after listening to two days of testi-
mony and examining a variety of exhibits, to conclude
that a reasonable person in the plaintiff’s position would
have cause to fear for his own or a third person’s physi-
cal safety, even if the plaintiff did not produce evidence
of past physical violence committed by the defendant.10
See State v. Russell, 101 Conn. App. 298, 321, 922 A.2d
191 (reasonable for obsessive behaviors to cause victim
to fear for safety), cert. denied, 284 Conn. 910, 931 A.2d
934 (2007).
   The defendant argues regarding § 53a-181d (b) (2)
that there is no evidence that the defendant telephoned,
appeared at, or initiated communication or contact at
the plaintiff’s place of employment or business. The
trial court had sufficient evidence to conclude that as
the plaintiff worked as a consultant, the places of
employment or business of the plaintiff included the
conference held by the Los Angeles Police Department,
potential clients, and the publication Psychology Today.
The plaintiff was paid for some consulting work for the
school board, but his service on the school safety board
was voluntary, as was his service on the Connecticut
Board of Firearms Permit Examiners. Nonetheless,
even these voluntary positions were related to his pro-
fession, and the court possessed sufficient evidence to
conclude that the defendant’s statements could have
affected the plaintiff’s employment opportunities. The
court’s finding that the defendant ‘‘embarked upon a
course of conduct, the purpose of which was to impugn
[the plaintiff’s] professional competence, humiliate and
degrade him as a person and thereby adversely affect,
if not destroy, his ability to make a living from his
chosen profession as a clinical forensic psychologist,
who specializes in threat assessments for government
and corporate entities’’ was not clearly erroneous.
   The defendant also contends that there was no evi-
dence that the defendant was ever told to cease his
communications. In contrast, the trial court specifically
found that ‘‘despite this court’s cautionary advisement
on April 8, 2015, and despite [a police officer’s] warning
to [the defendant] on April 11, 2015, [the defendant]
sent a second e-mail to [the organizer of the Los Angeles
Police Department conference] and attached thereto his
application and all of the documents that he submitted
therewith. Referring to [the plaintiff], [the defendant],
‘as a great matter of public concern,’ warned [the orga-
nizer]: ‘This man has no business advising public agen-
cies such as police departments.’ . . . In light of that
action by [the defendant] and the course of conduct
described herein, this court finds, pursuant to [§ 46b-
16a], that there is reasonable cause to believe [the
defendant] is likely to continue acts that are designed
to intimidate or retaliate against [the plaintiff], a finding
that is statutorily mandated and is a prerequisite to the
granting of the relief sought by [the plaintiff].’’ The
defendant fails to analyze whether the court had suffi-
cient evidence for these findings; having reviewed the
evidence referenced by the court and the transcript,
we find that it did. The court had copies of multiple
e-mails sent by the defendant, it had police reports, and
it heard the testimony of the plaintiff, all providing
support for these findings. In addition, as previously
noted, the defendant, who had represented himself dur-
ing the first day of the hearing and during the morning
of the second day of the hearing, absented himself on
the afternoon of the second day of the hearing without
testifying and before the plaintiff could call him as a
witness. The court noted it could draw an adverse infer-
ence from this decision. See In re Samantha C., 268
Conn. 614, 635, 847 A.2d 883 (2004) (‘‘The privilege
[against self-incrimination] does not, however, forbid
the drawing of adverse inferences against parties to
civil actions when they refuse to testify in response to
probative evidence offered against them. The prevailing
rule is that the fifth amendment does not preclude the
inference where the privilege is claimed by a party to
a civil cause.’’ [Internal quotation marks omitted.])
  The defendant also makes passing reference to the
requirement in § 53a-181d (b) (2) that the conduct not
consist of constitutionally protected activity, which, as
we previously stated, he has failed to brief adequately
and regarding which he has failed to present a sufficient
record. Moreover, § 53a-181d (b) (1) does not contain
this requirement, and the conduct related to that section
represents a separate and independent basis for grant-
ing the protective order.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with our policy of protecting the privacy interest of the
applicant for a protective order, we decline to identify the applicant or
others through whom the applicant’s identity may be ascertained.
   1
     To the extent that the defendant also made passing references to article
first, §§ 3 and 14, of the Connecticut constitution in his brief to this court,
we deem any claim related thereto abandoned.
   2
     General Statutes § 46b-16a provides in relevant part: ‘‘(a) Any person
who has been the victim of sexual abuse, sexual assault or stalking, as
described in sections 53a-181c, 53a-181d and 53a-181e, may make an applica-
tion to the Superior Court for relief under this section, provided such person
has not obtained any other court order of protection arising out of such
abuse, assault or stalking and does not qualify to seek relief under section
46b-15.
   ‘‘(b) . . . If the court finds that there are reasonable grounds to believe
that the respondent has committed acts constituting grounds for issuance
of an order under this section and will continue to commit such acts or
acts designed to intimidate or retaliate against the applicant, the court, in
its discretion, may make such orders as it deems appropriate for the protec-
tion of the applicant. . . .’’
   3
     General Statutes § 53a-181d provides: ‘‘(a) For the purposes of this sec-
tion, ‘course of conduct’ means two or more acts, including, but not limited
to, acts in which a person directly, indirectly or through a third party, by
any action, method, device or means, (1) follows, lies in wait for, monitors,
observes, surveils, threatens, harasses, communicates with or sends
unwanted gifts to, a person, or (2) interferes with a person’s property.
   ‘‘(b) A person is guilty of stalking in the second degree when:
   ‘‘(1) Such person knowingly engages in a course of conduct directed at
a specific person that would cause a reasonable person to fear for such
person’s physical safety or the physical safety of a third person; or
   ‘‘(2) Such person intentionally, and for no legitimate purpose, engages in a
course of conduct directed at a specific person that would cause a reasonable
person to fear that such person’s employment, business or career is threat-
ened, where (A) such conduct consists of the actor telephoning to, appearing
at or initiating communication or contact at such other person’s place of
employment or business, provided the actor was previously and clearly
informed to cease such conduct, and (B) such conduct does not consist of
constitutionally protected activity.
   ‘‘(c) Stalking in the second degree is a class A misdemeanor.’’
   4
     The defendant had also filed an application for a protective order on
March 27, 2015, which the trial court denied when it granted the plaintiff’s
application. Therefore, we will refer to the parties as plaintiff and defendant
in keeping with their status on the application of the plaintiff, Stacy B.
   5
     Our Supreme Court in State v. Elson, supra, 311 Conn. 754–55, held that
an appellate court may review a claim under Golding if the appellant has
clearly demonstrated that the requirements of Golding are met, even if the
appellant has failed to specifically request Golding review and brief how
Golding’s requirements are met. Id., 755 (defendant’s claim ‘‘otherwise was
properly briefed, identified relevant constitutional authorities, and was
founded on an adequate record for review’’). In the present case, the defen-
dant failed to brief in a manner consistent with Golding to present an
analysis of the relevant substantive first amendment law and its application
to the facts of this case.
   6
     We note that additional first amendment doctrines may be applicable in
the present case that were not mentioned in Gleason.
   7
     The applicable first amendment standard determines what factual deter-
minations are necessary. If the standards for intentional infliction of emo-
tional distress or defamation are applicable, a first amendment analysis
requires findings regarding whether the matter in question was one of public
concern, whether the plaintiff was a public official, and whether the defen-
dant had knowledge of, or was reckless or negligent regarding, the falsity
of the statements he made. See Gleason v. Smolinski, supra, 319 Conn.
418–21 (intentional infliction of emotional distress related to matter of public
concern); id., 440 (defamation related to private individual touching on
matter of public concern); Woodcock v. Journal Publishing Co., supra, 230
Conn. 535 (defamation related to public official); Knize v. Knize, supra,
121 Conn. App. 790 n.1 (defamation related to private individual).
   8
     The defendant asserted before this court that he was prevented from
making a first amendment claim before the trial court because the trial court
did not permit posttrial briefs, but our review of the record demonstrates
otherwise. The following colloquy occurred between the defendant’s attor-
ney and the court:
   ‘‘[The Defendant’s Counsel]: Your Honor, does Your Honor want a brief
or anything of that sort?
   ‘‘[The Court]: Nope, absolutely not. And I may order that matter will
be continued.
   ‘‘[The Defendant’s Counsel]: Very well, that’s understood.’’
   We do not interpret this exchange as indicating that the defendant was
barred from presenting an argument. The defendant inquired whether the
court would want a brief; he did not assert that there were additional matters
he wanted to brief. The defendant did not file a motion to reargue following
the trial court’s judgment, and as part of his appeal, he has not requested
articulation of the court’s decision.
   9
     The court inquired into the plaintiff’s intention to call the defendant as
a witness in the following colloquy:
   ‘‘The Court: Well, I presume at some point you’re going to ask [the defen-
dant] whether he was the author of what you’re about to show me; correct?
   ‘‘[The Plaintiff’s Counsel]: Yes, Your Honor.
   ‘‘The Court: Then maybe we’ll take a look at it. So I’ll defer ruling on
that. Most lawyers aren’t going to take an oath in a court of law and lie.
  ‘‘[The Plaintiff’s Counsel]: It wouldn’t be the first time.
  ‘‘The Court: Well. I also am the judge of credibility, sir, as you all know.’’
  The defendant subsequently departed during the luncheon recess.
  10
     The court referenced both evidence admitted at the hearing and docu-
ments submitted with the parties’ petitions. The parties agreed that, pursuant
to § 46b-16a, the court could review and consider the documents submitted
by both parties with their applications.